Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 remain pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 10 & 15 all recite “pumping well fluid” in Line 1, where they should recite “pumping a well fluid”.
Claim 1 – Line 4, Claim 10 – Lines 3-4 & Claim 15 – Line 7 all recite “each of the stages having”, where they should recite “each stage of the plurality of centrifugal pump stages having”.  This will ensure consistent language is being used when describing the specific parts to avoid confusion.
Claim 1 recites “the housing” in Lines 6, 7 & 9.  To avoid confusion, the same terminology should be used throughout the claims where referring to a common part/piece of the invention.  The examiner suggests that when referring to “the housing”, the claims should recite “the tubular pump housing” to remain consistent in Claim 1 – Line 2.  PLEASE NOTE, this should be maintained for all other instances of “the housing” as recited in Claims 6, 9, 10 & 15.
Claim 2 – Line 5, Claim 11 – Line 4 & Claim 15 – Lines 16-17 all recite “into one of the support arms”, where they should recite “into one of the plurality of support arms”.  This will ensure consistent language is being used when describing the specific parts to avoid confusion.
Claim 9 – Line 2 recites “having threaded upper portion” wherein it should recite “having a
Claim 9 – Lines 8-9 & 14 both recites “the shoulder” wherein they should both recite “the downward facing shoulder”.  This will ensure consistent language is being used when describing the specific parts to avoid confusion.
Claim 9 – Line 3 recites “the body” wherein it should recite “the cylindrical body”.  This will ensure consistent language is being used when describing the specific parts to avoid confusion.
Claim 15 – Line 13 recites “passage of well fluid”, where it should recite “passage of the well fluid”.
Claims 3-8, 11-14 & 16-20 are objected to by virtue of their respective dependency on either Claim 1, 5 or 10.
PLEASE NOTE, the examiner tried to identify all of the cases where the same terminology was not used when referring to a single specific part.  The examiner requests that the applicant review the claims to identify any similar issues that were missed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6 & 9 are all rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 – Line 2, Claim 6 – Lines 3 & 5, and Claim 9 – Line 4 all recites the limitation "the pump".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 & 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheth et al (US 2013/0148127 A1) (Sheth hereinafter).
Regarding Claim 1, Sheth teaches:  An electrical submersible pump (ESP) (16) for pumping well fluid from a well (10; see Figure 1), comprising: 
a tubular pump housing (30) having a longitudinal axis (see Figures 4-5) and a housing bore (see Figures 2 & 5; These figures show that the tubular pump housing (30) defines an inner cavity that contains all of the pumping elements, where this internal cavity would be the “housing bore”) that is coaxial with the axis (see Figures 4-5); 
a plurality of centrifugal pump stages in the housing bore (see Figures 2 & 5), each of the stages having an impeller (42) and a diffuser (32); 
a rotatable shaft (34) mounted on the axis within the housing for rotating the impellers (see Figure 2; Paragraph 20 – Lines 1-2); 
a non-rotatable bearing (48; While Sheth does not explicitly describe the thrust bearing as being non-rotating, the examiner holds that this can be inferred based on the disclosure of Sheth.  First, the thrust bearing (48) is not described as being rotatable (as compared to the bearing (50) which is explicitly described as being “an annular rotary bearing”).  Second, Figure 4 shows how the tip of the optic fiber (52a) extends axially into the thrust bearing (48), where if the thrust bearing was rotating it would break the tip of the optic fiber. Further, thrust bearing 48 is referred to as “bearing/washer” which would also indicate that bearing 48 is non-rotatable.) mounted in the housing (30; see Figure 4), the bearing (48) having a shaft passage (the inner radial surface of the bearing (48)) through which the shaft (34) extends (see Figure 4); 
a sensor hole (54) extending through the housing and into the bearing (see Figure 4); and 
a temperature sensor (52 & 60; Paragraph 21; Sheth describes how the fiber (52) can act as a temperature & pressure sensor) located within the sensor hole (see Figure 4).  
Regarding Claim 4, Sheth discloses the invention as disclosed above in Claim 1, wherein Sheth further discloses:  wherein: the sensor hole (54) is inclined relative to the axis at an acute angle less than 90 degrees (see Figure 4; PLEASE NOTE, the claim (as written) doesn’t specify that the sensor hole is inclined TOWARD the longitudinal axis of the tubular pump housing, only that the sensor hole is inclined RELATIVE to the longitudinal axis.  Figure 4 shows how the identified sensor hole (54) forms several  90° bends through the housing to guide the optic fiber cable (52) to the non-rotating bearing (48), where at least the last 90° bend (the bend axially below 
Regarding Claim 7, Sheth discloses the invention as disclosed above in Claim 1, wherein Sheth further discloses:  further comprising: 
a sensing unit (70) located at one end of the ESP (Figure 7; Please note that the claim doesn’t specify that the sensing unit is located ON one end of the ESP, only that it is located AT one end of the ESP.  The examiner holds that the fiber optic signal processor (70) is shown to be located on the surface at the upper end of the ESP assembly); and 
a sensor line (52) leading from the temperature sensor (60) to the sensing unit (see Figures 5 & 7; Paragraph 26).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 10, 12, 13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al (US 2019/0264540 A1) (Crane hereinafter) in further view of Wilson et al (US 2014/0000345 A1) (Wilson hereinafter).
Regarding Claim 1, Crane teaches:  An electrical submersible pump (ESP) (Figure 1) for pumping well fluid from a well (Paragraph 2), comprising: 
a tubular pump housing (17, 27, 30, 38 & 103) having a longitudinal axis (see Figures 2-6) and a housing bore (see Figures 2-6; These figures show that the tubular pump housings that is coaxial with the axis (see Figures 2-6); 
a plurality of centrifugal pump stages (22 & 23) in the housing bore (see Figures 2-3), each of the stages having an impeller (23) and a diffuser (22); 
a rotatable shaft (18 & 33) mounted on the axis within the housing (17, 27, 30, 38 & 103) for rotating the impellers (see Figures 2-3; Paragraph 34); 
a non-rotatable bearing (Paragraph 126; this describes how the high-speed self-aligning (HSSA) radial bearing includes a non-rotating bushing) mounted in the housing (Paragraph 39; PLEASE NOTE, while Crane does specify that the bottom flange (38) MAY comprise an HSSA bearing (31), see Paragraph 39, the embodiment shown in Figure 6 (which shows an axial cross-section of the bottom flange) doesn’t show the HSSA bearing being used to support the shaft.  So for clarity, the examiner is providing a modification of Figure 6 below to more clearly show an embodiment where the HSSA bearing (31) IS being mounted within the bottom flange (38) to support the shaft, as described in Paragraph 39), the bearing (31) having a shaft passage through which the shaft (18 & 33) extends (see the modified figure below; The figure shows how the bearing (31) radially surrounds a section of the shaft (18 & 33), which would necessitate some form of “shaft passage”).  

    PNG
    media_image1.png
    596
    804
    media_image1.png
    Greyscale

Crane fails to disclose:  a sensor hole extending through the housing and into the bearing; and 
a temperature sensor located within the sensor hole.
However, Wilson does teach an electric submersible pump (22) with a rotating shaft (48) supported by a bearing (120), where a sensor hole (126) is extending to the bearing through the housing (see Figure 5); and
a temperature sensor (118) located within the sensor hole (Figure 5).
Please note that the proposed modification is to modify Crane to have a temperature sensor extending through a portion of the tubular pump housing (38), to their bearing so that a temperature sensor (the temperature sensor as taught by Wilson) can be used to detect the temperature of the bearing during operation.
With respect to the limitation specifying that the sensor hole is extending into the bearing, while in Figure 5 of Wilson the end of the sensor hole (126) is shown to end “proximate to the bearing”, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the sensor hole (126) & temperature sensor (124) of Wilson such that they both extended INTO the body of Crane’s non-rotating bearing (31) would be an obvious matter of design choice wherein no stated problem is being solved (or unexpected results being obtained) in having the sensor hole & temperature sensor extending INTO the bearing, versus the arrangement disclosed by Wilson (which has the sensor hole & temperature sensor being located “proximate” to the bearing) as long as the temperature sensor can effectively functions as intended (which is to monitor/detect the temperature of the bearing during operation).
Modifying Crane to have an optic fiber temperature sensor would allow a user to monitor the operating temperature of the ESP assembly at various locations to ensure that the ESP assembly is not operating at unsafe/damaging temperatures.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ESP assembly of Crane to have a temperature sensor disposed within a sensor hole that extends through the tubular pump housing & into the bearing, as taught by Wilson, to provide the benefit of allowing a user to monitor the temperature of the pump during operation.
Regarding Claim 3, Crane & Wilson teaches the invention as disclosed above in Claim 1, wherein Crane (as modified by Wilson) further teaches:  wherein: the sensor hole has a closed end spaced radially outward from the shaft passage in the bearing (see the modified figure below showing the proposed modification of Crane by Wilson in view of Claim 1).  

    PNG
    media_image2.png
    1088
    1464
    media_image2.png
    Greyscale

Regarding Claim 5, Crane & Wilson teaches the invention as disclosed above in Claim 1, wherein Crane further discloses:  wherein: the bearing (31) is located in a bottom portion of the pump (Paragraph 39; The HSSA bearing is described as being located in the bottom flange (38) of the gas separator modules (7), where the gas separator module forms the bottom portion of the pump (6 & 7; see Figure 1).  This would result in the HSSA bearing in the bottom flange being located in a bottom portion of the pump). Further, the specific location of the bearing does not lend any patentable weight since it is within the general skill level of a worker in the art to properly position bearings in an ESP pump.
Regarding Claim 6, Crane & Wilson teaches the invention as disclosed above in Claim 1, wherein Crane further discloses:  wherein: the ESP (Figure 1) further comprises a motor (9) and a seal section (8) for sealing around a motor shaft (40 & 59; see Figures 6-9), the seal section (8) being between the motor (9) and the pump (6 & 7; see Figure 1); 
the housing (17, 27, 30, 38 & 103) comprises a cylindrical body (103) and a base (38) secured to a lower end of the body (see Figure 6), the base (38) having a connector (see the modification of Figure 6 below) for connecting the seal section (8) to the pump (6 & 7), the bearing (31) being located in the base (30; see the Figure 6).

    PNG
    media_image3.png
    596
    804
    media_image3.png
    Greyscale

Crane (as modified by Wilson in view of Claim 1) further teaches:  the sensor hole extends through the base (38) into the bearing (see the modified figure below).  

    PNG
    media_image2.png
    1088
    1464
    media_image2.png
    Greyscale

Regarding Claim 7, Crane & Wilson teaches the invention as disclosed above in Claim 1, wherein Crane (as modified by Wilson) further teaches:  a sensing unit (Wilson: 138) located at one end of the ESP (Wilson: see Figure 7; The identified “sensing unit” is shown to be located at the upper end of the ESP assembly); and
a sensor line leading from the temperature sensor (Wilson: 118) to the sensing unit (Wilson: see Figures 5 & 7).
Regarding Claim 9, Crane & Wilson teaches the invention as disclosed above in Claim 1, wherein Crane further discloses:  wherein: 
the housing (17, 27, 30, 38 & 103) comprises a cylindrical body (103) and a base (30), the base (30) having a base bore in which the bearing (31) is mounted (see modified figure below); 
the base (30) has a connector flange (see the modified figure below) with bolt holes (bolts (39) extend through the identified connector flange to connect with the gas separator (7) flange (41)) for connecting the pump (6 & 7) to a lower module (8) of the ESP (Figures 1 & 6), the connector flange being joined to the upper portion of the base (30; the identified “connector flange” is integrated part that defines the base (38) as a whole, and is thereby integrally joined to the upper portion of the base) by a neck of a smaller outer diameter than the upper portion of the base and the connector flange, defining a downward facing shoulder (see the modified figure below).  
Crane (as modified by Wilson in view of Claim 1) further teaches:  the sensor hole has a sensor hole bearing portion aligned with the sensor hole base portion and extending within the bearing (The bearing temperature sensor of Wilson (which was incorporated into Crane) is shown to be a solid optic fiber cable (124) that extends through the housing to the bearing (see Figure 5).  In order for this bearing temperature sensor to extend through Crane’s base portion (38) and into the bearing, the sensor hole formed in the base portion would need to be aligned with the sensor hole formed in the bearing portion); wherein the ESP further comprises: 
a sensor line (Wilson: 108) connected with the sensor (Wilson: 118) and extending from the base for transmitting a signal from the sensor (Wilson: see Figures 5 & 7; Paragraph 40); 
the sensor hole has a sensor hole base portion extending inward toward the axis (The bearing temperature sensor of Wilson is extending through the base portion (38) of Crane to reach the bearing, which would result in a “sensor hole base portion” being formed in the base portion, see the modified figure below); and 
a fitting (Wilson: 128) that secures to the sensor line (Wilson: 118) to the sensor hole base portion (Wilson: Figure 5; This would also be met upon the incorporation of Crane’s ESP assembly to have Wilson’s bearing temperature sensor, see the modified figure below).

    PNG
    media_image2.png
    1088
    1464
    media_image2.png
    Greyscale

While Crane does describe how some of the cylindrical housing portions are threadably engaged with their respective axial-end housings, Crane is silent regarding SPECIFICALLY having a base having threaded upper portion secured to a lower end of the body.  Crane & Wilson also both fail to teach:  the sensor hole has a sensor hole base portion extending upward from the shoulder; AND 
 having the fitting secure the sensor line at the shoulder. 
With respect to the limitation specifying that the “base having threaded upper portion secured to a lower end of the body”, as noted above Crane is silent specifically on HOW Crane’s existing cylindrical body (103) is secured to the existing upper portion of the base (38).  a threaded engagement is used to connect a cylindrical chamber housing on its distal end to a body (see Paragraph 44 which describes how the cylindrical thrush chamber housing (50) is threaded onto the lower seal section body (49), also see Figure 8).
So, having one end of a cylindrical body threadably engage a base mounted to the distal end of the cylindrical body is taught by Crane as being a viable method of securing components together.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane (as modified by Wilson) such that the base had a threaded upper portion that was used to secure the base to the lower end of the cylindrical body of the tubular pump housing, as described Crane, as the use of threaded connections is well known.
With respect to the limitations specifying that the sensor hole base portion is extending upward from the shoulder AND that the fitting secures the sensor line at the shoulder, the examiner holds that these limitations would have been considered an obvious design choice to a person having ordinary skill in the art.  This is because in the applicant’s written description, no stated problem is being solved (or unexpected results being obtained) in having the sensor line secured specifically at the base’s shoulder such that the sensor hole was specifically extending upward from the shoulder.  Based on the examiner’s understanding of the applicant’s invention, the location/orientation of the sensor line does not hold any patentable weight to the operation of the ESP assembly.  
Therefore, the examiner holds that it would have been considered an obvious design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention 
Regarding Claim 10, this claim is reciting the same limitations that were previously recited in Claim 9 (Please note that by virtue of its dependency, Claim 9 includes all of the limitations recited in Claim 1) IN ADDITTION TO specifying that the plurality of centrifugal pump stages are mounted within the housing;
the non-rotatable bearing is a non-rotatable bushing in the base through which the shaft extends; and
 	the sensor hole extends through the base toward the axis, the sensor hole having a closed end that is radially outward from the bushing.
With respect to the limitations recited in Claim 10 that were previously recited in Claim 9, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 9.
With respect to the additional limitations, Crane further discloses:  wherein the plurality of centrifugal pump stages (22 & 23) are mounted within the housing (17, 27, 30, 38 & 103; Figures 2-5);
the non-rotatable bearing is a non-rotatable bushing (Paragraph: 126) in the base (38; Paragraph 39) through which the shaft (18 & 33) extends (Figures 2-5). 
Crane (as modified by Wilson in view of Claim 1) further teaches:  the sensor hole extends through the base toward the axis (see the modified figure below), the sensor hole having a closed end that is radially outward from the bushing (see the modification of Figure 6 below showing the proposed modification of Crane by Wilson in view of Claim 1; The end of the sensor 

    PNG
    media_image2.png
    1088
    1464
    media_image2.png
    Greyscale

Regarding Claim 12, this claim is reciting the same limitations that were previously recited in Claim 9.  Therefore, Claim 12 is rejected under the same prior art and motivations as those used in the rejection of Claim 9.
Regarding Claim 13, this claim is reciting the same limitations that were previously recited in Claim 7.  Therefore, Claim 13 is rejected under the same prior art and motivations as those used in the rejection of Claim 7.
Regarding Claim 16, this claim is reciting the same limitations that were previously recited in Claim 7.  Therefore, Claim 16 is rejected under the same prior art and motivations as those used in the rejection of Claim 7.

Claims 2, 11, 15 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crane & Wilson as applied to Claim 1 above, and as further view of Waskosky et al (US 2,670,687 A) (Waskosky hereinafter).
Regarding Claim 2, Crane in view of Wilson teaches the invention as disclosed above in Claim 1, wherein Crane further discloses:  wherein the bearing (31) comprises: 
a hub containing the shaft passage (see the modification of Figure 6 below); 
an outer wall coaxially extending around the hub and spaced radially outward therefrom (see the modification of Figure 6 below); and
at least one support arm extending from the hub to the outer wall (Paragraph 39; Paragraph 39 describes how the HSSA radial bearing comprises at least one axial port allowing well fluid to flow through the bearing (identified in the modified of Figure 6 below).  This means that there would be at least one support arm extending between the inner hub & outer wall in order to rigidly fix the hub). 

    PNG
    media_image4.png
    596
    804
    media_image4.png
    Greyscale
 
Crane & Wilson are silent regarding:  a plurality of support arms extending form the hub to the outer wall; and
the sensor hole extends from one end of the bearing into one of the support arms 
With respect to the limitation specifying that sensor hole extends “into one of the support arms”, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the sensor hole (and corresponding temperature sensor) such that it was extending specifically into the support arm is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the sensor hole extending into the bearings support arms versus having the sensor hole extending into any other part/portion of the bearing, as long as the temperature 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane (as modified by Wilson) to have sensor hole extend into the support arm, as such a modification would have been considered an obvious design choice.
Waskosky is also directed to an electrical submersible pump (ESP) for pumping well fluid from a well (see Figure 1) where a shaft (13) is rotatably supported by a bearing (9) mounted within a tubular housing (6 & 7), the bearing (9) comprising: 
a hub (9), 
an outer wall (8) coaxially extending around the hub and spaced radially outward therefrom (see Figure 4); AND
a plurality of support arms (12) extending from the hub to the outer wall (Figure 4).
As noted above, the HSSA bearing assembly of Crane would include at least one support arm connecting the inner hub portion of the bearing (coupled to the shaft) to the outer wall portion of the bearing (coupled to the tubular housing).  The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  So, because the applicant has not described how any new/unexpected result is achieved from duplicating the number of support arms, this arrangement has no patentable weight over the prior art.  FURTHERMORE, the examiner also holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the bearing to have a plurality of support arms is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane (as modified by Wilson) to have a plurality of support arms, as taught by Waskosky as matter of obvious design choice.
Regarding Claim 11, this claim is reciting the same limitations that were previously recited in Claim 2.  Therefore, Claim 11 is rejected under the same prior art and motivations as those used in the rejection of Claim 2.
Regarding Claim 15, this claim is reciting the same limitations that were previously recited in Claim 9 (Please note that by virtue of its dependency, Claim 9 includes all of the limitations recited in Claim 1) IN ADDITON TO specifying that the non-rotatable bearing having an outer wall mounted in the base bore, the bearing having a hub containing a bushing through which the shaft extends, the hub being joined to the outer wall by a plurality of support arms, defining flow passages between the support arms for the passage of well fluid; and
the bearing sensor hole is extending into one of the support arms of the bearing, the bearing sensor hole having a closed end radially outward from the bushing.  
With respect to the limitations recited in Claim 15 that were previously recited in Claim 9, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 9.
With respect to the additional limitations, Crane further discloses:  the non-rotatable bearing (31; Paragraph 39 describes how the bottom flange (38) can comprise the HSSA radial bearing (31) previously described in Paragraph 38.  For clarity, see the modified figure below shows the bottom flange having the HSSA bearing) having an outer wall mounted in the base bore (see the modified figure below), the bearing having a hub (see the modified of Figure 6 below) containing a bushing (Paragraph 126) through which the shaft extends (see Figures 2-5), the hub being joined to the outer wall by at least one support arm (Paragraph 39; Paragraph 39 describes how the HSSA radial bearing comprises at least one axial port allowing well fluid to flow through the bearing (identified in the modified of Figure 6 below).  This means that there would be at least one support arm extending between the inner hub & outer wall in order to rigidly fix the hub. This is evidenced by Sheth, who shows in Figure 5 (and describes in Paragraph24) how at least one support arm (38) extends between the bearing’s inner hub (41) & outer wall (36)), defining flow passages around the support arm for the passage of well fluid (Paragraph 39).

    PNG
    media_image4.png
    596
    804
    media_image4.png
    Greyscale

Crane & Wilson are silent regarding:  the hub being joined to the outer wall by a plurality of support arms, defining flow passages between the support arms for the passage of well fluid; and
the bearing sensor hole extending into one of the support arms of the bearing, the bearing sensor hole having a closed end radially outward from the bushing. 
With respect to the limitations specifying that bearing sensor hole extends specifically “into one of the support arms” AND “having a closed end radially outward from the bushing”, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the sensor hole (and corresponding temperature sensor) such that it was extending specifically into the bearings support arm & has a closed end radially outward from the bushing is an obvious matter of design choice wherein no 
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane (as modified by Wilson) to have sensor hole extend into the support arm with a closed end, as such a modification would have been considered an obvious design choice.
Waskosky is also directed to an electrical submersible pump (ESP) for pumping well fluid from a well (see Figure 1) where a shaft (13) is rotatably supported by a bearing (9) mounted within a tubular housing (6 & 7), the bearing (9) comprising: 
a hub (9), 
an outer wall (8) coaxially extending around the hub and spaced radially outward therefrom (see Figure 4); AND
a plurality of support arms (12) extending from the hub to the outer wall (Figure 4), the plurality of support arms defining flow passages between the support arms for the passage of well fluid 
As noted above, the HSSA bearing assembly of Crane would include at least one support arm connecting the inner hub portion of the bearing (coupled to the shaft) to the outer wall portion of the bearing (coupled to the tubular housing).  The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  So, because the applicant has not described how any new/unexpected result is achieved from duplicating the number of support arms, this arrangement has no patentable significance over the prior art.  FURTHERMORE, the examiner also holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the bearing to have a plurality of support arms is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the bearing formed with a plurality of support arms versus the arrangement disclosed by Crane (which appears to only have a single support arm) as long as the bearing effectively functions as intended.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane (as modified by Wilson) to have a plurality of support arms, as taught by Waskosky as a matter of obvious design choice.
Regarding Claim 18, Crane, Wilson & Waskosky teaches the invention as disclosed above in Claim 15, wherein while Crane does disclose the base having a downward facing shoulder (see the rejection of Claim 15 above), Crane, Wilson & Sheth are silent regarding: wherein the downward facing shoulder is conical.
HOWEVER, the courts have held that the specify shaped used in the configuration of claimed features are considered a matter of choice which a person of ordinary skill in the art would 
  Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane (as modified in view of Claim 15) such that Crane’s existing downward facing shoulder formed in the base was conical in shape, as such a modification would have been considered an obvious design choice.
Regarding Claim 19, this claim is reciting the same limitations that were previously recited in Claim 9.  Therefore, Claim 19 is rejected under the same prior art and motivations as those used in the rejection of Claim 9.  
Regarding Claim 20, Crane, Wilson & Waskosky teaches the invention as disclosed above in Claim 15, wherein Crane, Wilson & Waskosky are silent regarding:  further comprising: a conical section in the base bore extending downward and inward from a cylindrical section in the base bore; wherein
the bearing is mounted in the cylindrical section of the base bore, and the conical section extends downward from the bearing; and
a lower end of the bearing sensor hole is spaced from the upper end of the base sensor hole by a gap .
HOWEVER, the courts have held that the specify shaped used in the configuration of claimed features are considered a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration was significant (see 
  Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the ESP assembly of Crane (as modified in view of Claim 15) such that Crane’s existing base bore formed a conical section extending downward & inward below the bearing, as such a modification would have been considered an obvious design choice.
With respect to the limitation specifying “a lower end of the bearing sensor hole spaced from the upper end of the base sensor hole by a gap”, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that having a lower end of the bearing sensor hole spaced from the upper end of the base sensor hole by a gap is an obvious matter of design choice wherein no stated problem is being solved, or unexpected results being obtained, in having the two holes spaced apart by a gap versus any other arrangement, as long as the sensor hole effectively functions as intended (in that it defines a path through the base & bearing bodies to allow a temperature sensor to monitor the temperature of the bearing during operation).  By the applicant’s own admission, the gap is not patentably significant to the applicant’s invention.  The applicant describes in Paragraph 37 - Lines 3-5 how “it would be feasible to make the upper end of the base sensor hole 53 flush with the lower end of the bearing sensor hole 55”.  This demonstrates that the “gap” is a design choice.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further .
 
Claims 8, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crane & Wilson as applied to Claim 1 above, and as further view of Floyd (US 7,208,855 B1) (Floyd hereinafter).
Regarding Claim 8, Crane & Wilson teaches the invention as disclosed above in Claim 1, wherein Crane further discloses:  wherein the ESP further comprises: 
a motor (9). 
Crane (as modified by Wilson) further teaches:  a sensor line (Wilson: 108) extending from the temperature sensor in the bearing (Wilson: Figure 5).
Crane & Wilson both fail to teach:  a motor gauge unit mounted to a lower end of the motor; and 
the sensor line extending from the temperature sensor to the motor gauge unit.  
However, Floyd does teach an ESP assembly (Figure 1) comprising a submersible pump (24) & motor (28) disposed in a well (Figure 1) which uses optic fibers in a fiber-optic cable that runs from the surface and to downhole sensors and other equipment in the well that will receive and/or transmit optical signals (see Column 1 – Lines 45-49), wherein a motor gauge unit (34) is mounted to a lower end of the motor (28; see Figure 1), where the motor gauge unit (34) has fiber-optic sensors that are used to monitor various downhole parameters & conditions such as temperature (see Column 3 – Lines 3-6), where the motor gauge unit is operatively associated with sensor line extending from the temperature sensor down to Floyd’s motor gauge unit since (as noted above) the motor gauge unit is connected to all of the sensors that are used to monitor the various downhole parameters of the pump.
Floyd is describing how the ESP assembly’s various optic fiber sensors are all connected to a common gauge unit (34) that is mounted under the motor, such that the gauge unit (34) is able to receive all of the necessary signals from the optic fiber sensors and transmit that data to the surface control unit (48).  So the proposed modification is to incorporate Floyd’s motor gauge unit into the ESP assembly of Crane, thereby allowing the surface control unit to continuously or periodically monitor the various downhole operating parameters of the ESP assembly by communicating with a single motor gauge unit that is capable of collectively receiving & transmitting all of the signals from the various optic fiber sensors, as opposed to having individual optic fibers from each sensor being run up to the surface controller.      
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Crane (as modified by Wilson) to have a motor gauge unit mounted on the bottom of the motor, as taught by Floyd, where the motor gauge unit was able to collect & transmit all of the various sensors monitoring the downhole parameters from a single location.
Regarding Claim 14, this claim is reciting the same limitations that were previously recited in Claim 8.  Therefore, Claim 14 is rejected under the same prior art and motivations as those used in the rejection of Claim 8.
Regarding Claim 17, this claim is reciting the same limitations that were previously recited in Claim 8.  Therefore, Claim 17 is rejected under the same prior art and motivations as those used in the rejection of Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toh et al (US 2013/0272898 A1), Sheth (US 2014/0099211 A1), Strattan et al (US 2016/0359388 A1), Wilson (US 2015/0132159 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

/C.J.B/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746